Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-13-00132-CV

                               IN RE Thomas Lancaster PRIDGEN III

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: March 20, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On February 21, 2013, Relator Thomas Lancaster Pridgen III filed a petition for writ of

mandamus, complaining of the trial court’s ruling allowing Real Party in Interest Susan Pridgen

to appear telephonically at a hearing on temporary orders. On February 21, 2013, this court

entered an order requesting a response from the Honorable Barbara Hanson Nellermoe and the

Real Party in Interest and entering a stay of the trial court proceedings. On March 5, 2013, Real

Party in Interest filed a motion to dismiss the petition for writ of mandamus, contending the

petition for writ of mandamus is moot because the Real Party in Interest has agreed to appear in

person for the hearing on temporary orders instead of proceeding telephonically. On March 6,


1
 This proceeding arises out of Cause No. 2013-CI-00079, styled In the Matter of the Marriage of Susan Pridgen
and Thomas Lancaster Pridgen III, pending in the 225th Judicial District Court, Bexar County, Texas, the
Honorable Peter Sakai presiding. However, the ruling complained of was made by the Honorable Barbara Hanson
Nellermoe, presiding judge of the 45th Judicial District Court, Bexar County, Texas.
                                                                                  04-13-00132-CV


2013, Relator filed a response to the motion to dismiss and a motion for sanctions, and on March

11, 2013, Judge Nellermoe filed a response to the petition.

       The court has considered the petition, the responses, and the motions filed by the parties

and has determined the ruling complained of is now moot. Therefore, the petition for writ of

mandamus is DISMISSED AS MOOT. Furthermore, the motion for sanctions is DENIED and

all other motions that have been filed in this proceeding are DENIED AS MOOT.

                                                     PER CURIAM




                                               -2-